Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of the 23rd day of September, 2016, is made by and
between American Eagle Outfitters, Inc., a Delaware corporation (the “Company”)
and the executive listed on the signature page (the “Executive”).

WHEREAS, the Company desires to assure continuity of management and fair
treatment of its executives in the event of a possible Change in Control (as
defined below) transaction; and

WHEREAS, the Company recognizes that its executives may be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interest of the Company and its stockholders for such executives to be
in a position to be able to assess objectively and pursue aggressively the
interests of the Company’s stockholders in making these evaluations and carrying
on such negotiations; and

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide Executive with compensation arrangements upon a Change in
Control that provide Executive with some financial security and that are
competitive with those of other corporations, and in order to accomplish these
objectives, the Board has authorized the Company to enter into this Agreement.

NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

1. Operation and Term of Agreement. This Agreement shall be effective as of the
date first set forth above. This Agreement may be terminated by the Company upon
12 months’ advance written notice to Executive; provided, however, that after a
Change in Control Date during the term of this Agreement, including during the
12 month period following any notice of termination, this Agreement shall remain
in effect until all of the obligations of the parties under the Agreement are
satisfied and the Protection Period has expired. Prior to a Change in Control
Date, this Agreement shall immediately terminate upon termination of Executive’s
employment or upon Executive’s ceasing to be an officer of the Company.

2. Certain Definitions. For purposes of this Agreement, the following words and
phrases shall have the following meanings:

(a) “Cause” shall mean: (i) the Executive’s willful and continued failure
substantially to perform the duties of his or her position after notice and
opportunity to cure; (ii) any willful act or omission by the Executive
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; (iii) an act that constitutes
misconduct resulting in a restatement of the Company’s financial statements due
to material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes-Oxley Act of 2002; or (iv) a plea of
guilty or no contest to or the Executive’s conviction of a felony in a court of
law under the laws of the United States or any state thereof or a law
substantially similar to a felony in any other jurisdiction in which the Company
or a subsidiary or affiliate conducts business which materially impairs the
value of the Executive’s service to the Company or any of its subsidiaries or
affiliates; provided, however, that for purposes of this definition, no act or
failure to act shall be deemed “willful” unless effected by the Executive not in
good faith and without a reasonable belief that such action or failure to act
was in or not opposed to the Company’s best interests, and no act or failure to
act shall be deemed “willful” if it results from any incapacity of the Executive
due to physical or mental illness.

(b) “Change in Control” shall mean and be deemed to have occurred if there shall
occur any of the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, or successor provisions (a
“Person”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or successor provisions (“beneficial ownership”)) of
more than 50% or more of either (1) the then-outstanding shares of common stock
of the Company



--------------------------------------------------------------------------------

(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
subsections (v)(A), (B) and (C) below;

(ii) During the twelve (12) month period ending on the date of the most recent
acquisition, the acquisition by a Person of beneficial ownership of 30% or more
of the Outstanding Company Voting Securities; provided, however, that, for
purposes of this definition, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliate of the
Company or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with subsections (v)(A), (B) and (C) below;

(iii) During the twelve (12) month period ending on the date of the most recent
acquisition, the acquisition by a Person of assets of the Company having a total
gross fair value equal to or more than 40% of the total gross fair market value
of the Company’s assets immediately before such acquisition; provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any affiliate of
the Company or a successor, or (B) any acquisition by any entity pursuant to a
transaction that complies with subsections (v)(A), (B) and (C) below;

(iv) A majority of the individuals who serve on the Board as of the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(v) Consummation of a reorganization, merger, recapitalization, reverse stock
split, statutory share exchange or consolidation or similar corporate
transaction involving the Company or any of its Subsidiaries, or the acquisition
of assets or stock of another entity by the Company or any of its Subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock of
the ultimate parent entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of more than 50% existed prior
to the Business Combination, and (C) at least a majority of the members of the
board of directors or trustees of the entity resulting from such Business
Combination or a Parent were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or



--------------------------------------------------------------------------------

(vi) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(c) “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs.

(d) “409A Control Change” shall mean a Change in Control that constitutes a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Code Section 409A(a)(2)(A)(v).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Disability” shall mean a “permanent and total disability” within the
meaning of Section 409A(a)(2)(c) of the Code and underlying regulations. The
Company reserves the right, in good faith, to make the determination of
disability under this Agreement based upon information supplied by Executive
and/or his medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(h) “Good Reason” means the occurrence of any of the following after the
applicable Change in Control: (i) a change in duties or responsibilities
(including reporting responsibilities) that are inconsistent in any material and
adverse respect with Executive’s position, duties or responsibilities; (ii) a
reduction in Executive’s annual base salary or target annual bonus opportunity
as in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter, other than up to a 10% across the board
reduction for all executives; (iii) relocation of more than 50 miles from office
location on date of such Change in Control that also increases the commute from
Executive’s principal residence by more than 50 miles; (iv) reduction of more
than 5% in aggregate value of benefits under employee benefit plans, welfare
benefit plans and fringe benefit plans in which the Executive is participating
immediately prior to such Change in Control; or (v) the failure of a successor
to the Company (in any transaction that constitutes a Change of Control) to
assume in writing the Company’s obligations to Executive under this Agreement,
if the same is not assumed by such successor by operation of law. In order to
invoke a termination for Good Reason, the Executive shall provide written notice
to the Company of the existence of one or more of the conditions described in
clauses (i) through (v) within 90 days following the Executive’s knowledge of
the initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have 30
days following receipt of such written notice (the “Cure Period”) during which
it may remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the applicable Cure Period, the
Executive’s “separation from service” within the meaning of Section 409A of the
Code (“Separation from Service”) must occur, if at all, within 180 days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.

(i) “Protection Period” means the period beginning on the Change in Control Date
and ending on the last day of the 18-month period following the Change in
Control Date.

(j) “Subsidiary” means an entity 50 percent or more of the voting securities or
interests of which are owned, directly or indirectly, by the Company or which is
otherwise controlled directly or indirectly by the Company.

3. Vesting Upon Change in Control. In the event of a Change in Control, any and
all equity-based compensation then held by Executive shall be treated in the
manner specified in the applicable award agreements.

4. Benefits Upon Termination Within a Protection Period. During the Protection
Period, if Executive’s employment is terminated by the Company other than for
Cause, Disability or other than as a result of Executive’s death, or if
Executive terminates his employment for Good Reason, then the Company shall,
subject to Sections 7 and 8, make the following payments to Executive:



--------------------------------------------------------------------------------

(a) All earned and determinable, but unpaid, current salary (other than amounts
previously deferred under the Company’s deferred compensation plans) and all
earned and determinable, but unused, paid time off through the date of
Executive’s termination shall be paid to Executive in a lump sum in cash within
ten (10) business days after the termination of Executive’s employment;

(b) A severance amount equal to the product of (i) one and one half times
(ii) the sum of (x) Executive’s annual base salary from the Company and its
Subsidiaries, annualized for any partial year, in effect immediately prior to
the Change in Control Date plus (y) Executive’s annual incentive cash bonus
amount at target in effect immediately prior to the Change in Control Date (the
“Severance Amount”) shall be paid to Executive, subject to the immediately
following sentence, in a lump sum within thirty (30) days after the termination
of Executive’s employment. Notwithstanding the foregoing, if the Change in
Control that triggers the Protection Period is not a 409A Control Change, then
any portion of the Severance Amount that would constitute a substitute payment
for “nonqualified deferred compensation” within the meaning of Section 409A of
the Code (e.g., severance provided under Executive’s employment agreement with
the Company) shall be made in accordance with the payment schedule of the
substituted “nonqualified deferred compensation” and not the payment schedule
set forth herein.

(c) A bonus amount equal to the amount of Executive’s then current annual
incentive cash bonus at target prorated based on the portion of the Company’s
fiscal year elapsed as of the Change in Control Date shall be paid to Executive
within sixty (60) days after the termination of Executive’s employment;

(d) Upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay, on Executive’s behalf, the portion of premiums of
Executive’s group health insurance, including coverage for eligible dependents,
that the Company paid immediately prior to the date of termination (“COBRA
Payments”) for the period that Executive is entitled to coverage under COBRA,
but not to exceed twelve months (“COBRA Period”). Upon becoming eligible to
receive comparable coverage from a new employer, the Company will no longer be
required to pay such COBRA Payments and Executive will promptly notify the
Company.

5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive,
or other plans, practices, policies, or programs provided by the Company or any
of its Subsidiaries and for which Executive may qualify, nor shall anything in
this Agreement limit or otherwise affect such rights as Executive may have under
any stock option or other agreements with the Company or any of its
Subsidiaries. Amounts that are vested benefits or that Executive is otherwise
entitled to receive under any plan, practice, policy, or program of the Company
or any of its Subsidiaries at or subsequent to the date of termination shall be
payable in accordance with such plan, practice, policy, or program; provided,
however, that Executive shall not be entitled to severance pay, salary
continuation or benefits similar to severance pay or salary continuation above
or in addition to that provided for in this Agreement under any offer letter or
other individual agreement with the Company or any of its Subsidiaries,
including a noncompetition agreement or plan, practice, policy, or program
generally applicable to employees or group of employees of the Company or any of
its Subsidiaries unless such offer letter, agreement, plan, practice, policy or
program specifically references and overrides this Section 5.

6. Full Settlement; No Obligation to Seek Other Employment; Legal Expenses. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement shall not be affected
by any set-off, counterclaim, recoupment, defense, or other claim, right, or
action that the Company may have against Executive or others. Executive shall
not be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement. The Company agrees to pay, within five (5) business days
following timely written demand by Executive, all legal fees and expenses
Executive may reasonably incur as a result of any dispute or contest, in which
Executive prevails on at least one material item, by or with the Company or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement. In any such action brought by Executive for damages
or to enforce any provisions of this Agreement, Executive shall be entitled to
seek both legal and equitable relief and remedies, including, without
limitation, specific performance of the Company’s obligations under this
Agreement, in Executive’s sole discretion.



--------------------------------------------------------------------------------

7. Tax-Related Adjustment.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that (i) any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Agreement) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), and (ii) the reduction of the amounts payable to Executive under
this Agreement to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide Executive
with a greater after-tax amount than if such amounts were not reduced, then the
amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the Safe Harbor Cap. If the Payments are required to be reduced,
they shall be reduced in the following order: (1) cash payments that may not be
valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based
payments that may not be valued under 24(c), (iii) cash payments that may be
valued under 24(c), (iv) equity-based payments that may be valued under 24(c)
and (v) other types of benefits . With respect to each category of the
foregoing, such reduction shall occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A of the Code and next
with respect to payments that are deferred compensation, in each case, beginning
with payments or benefits that are to be paid the farthest in time from the
determination of the Accounting Firm (as defined below). If the reduction of the
amounts payable hereunder would not result in a greater after-tax result to
Executive, no amounts payable under this Agreement shall be reduced pursuant to
this provision. Subject to the provisions of Section 7(b) below, all other
determinations required to be made under this Section 7, including whether and
when a reduction in Payments is required and the assumptions to be utilized in
arriving at such determination, shall be made by a certified public accounting
firm designated by the Board prior to the Change in Control (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Executive. If the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control Event, the Board
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

(b) Executive shall take any position reasonably requested by the Company on
Executive’s federal income tax returns with respect to the treatment of the
Payment from the Company, the payment of any Reimbursement Amount (as defined
below), and the receipt of any refund or interest paid by the government to
Executive as a result of a Contest (as defined below) (such position, a
“Requested Position”), provided that: (i) the Company shall provide Executive
with an opinion from nationally recognized accounting firm that there is
“substantial authority” for the Requested Position within the meaning of
Section 6662 of the Code, and (ii) the general long term or senior unsecured
corporate credit rating of the Company or its successor is at least BBB- as
rated by Standard & Poors and Baa3 as rated by Moody’s Investor Services at the
time Executive would be required to take a Requested Position or the Company
places in an escrow account or otherwise provides security reasonably requested
by Executive to ensure payment to Executive of the indemnity amount that could
become due to Executive pursuant to the following sentence. The Company shall
indemnify Executive for any tax, penalty and interest incurred by Executive as a
result of taking the Requested Position. The amount for which Executive is
indemnified under the preceding sentence (the “Reimbursement Amount”) shall be
computed on an after-tax basis, taking into account any income, Excise or other
taxes, including interest and penalties. Executive shall keep the Company
informed of all developments in any audit with respect to a Requested Position.
Upon payment of the Reimbursement Amount, or (if the Reimbursement Amount is not
yet payable) upon the Company’s written affirmation, in form and substance
reasonably satisfactory to Executive, of the Company’s obligation to indemnify
Executive with respect to the Requested Position, and provided part (ii) of the
first sentence of this Section 7(b) is satisfied at such time, the Company shall
be entitled, at its sole expense, to control the contest of any disallowance or
proposed disallowance of a Requested Position (a “Contest”), and Executive
agrees to cooperate in connection with a Contest, including, without limitation,
executing powers of attorney and other documents at the reasonable request of
the Company. The Reimbursement Amount shall be paid to Executive on or before
the date that is ten (10) days prior to the date when Executive is legally
required to remit such payment as a result of the disallowance of a Requested
Position. Following payment by the Company of the Reimbursement Amount, if the
Requested Position



--------------------------------------------------------------------------------

is sustained by the Internal Revenue Service or the courts, the Company shall be
entitled to any resulting receipt of interest or refund of taxes, interest and
penalties that were properly attributable to the Reimbursement Amount. If a
Requested Position is sustained in whole or in part in a final resolution of a
Contest, and if the Reimbursement Amount therefore exceeds the amount of taxes,
penalties and interest payable by Executive as a result of the Requested
Position (determined on an after-tax basis after taking into account payments
made pursuant to the preceding sentence and this sentence), any such excess
portion of the Reimbursement Amount shall be treated as a loan by the Company to
Executive, which loan Executive must repay to the Company together with interest
at the applicable federal rate under Section 7872(f)(2) of the Code; provided,
however, that if at the time the Company is to make such payment, a loan to
Executive would not be permitted under the Sarbanes-Oxley Act of 2002, as
amended, because Executive continues to be an officer or director of the
Company, the Company shall pursue such appeal in a manner that does not require
Executive to make such excess payment to the applicable taxing authority.

(c) To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including, without limitation, Executive’s agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant, before, on
or after the date of a change in ownership or control of the Company (within the
meaning of Q&A-2(b) of the final regulations under Section 280G of the Code)),
such that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final
regulations under Section 280G of the Code and/or exempt from the definition of
the term “parachute payment” within the meaning of Q&A-2(a) of the final
regulations under Section 280G of the Code in accordance with Q&A-5(a) of the
final regulations under Section 280G of the Code.

8. Section 409A of the Code.

(a) The obligations under this Agreement are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception to the maximum extent permissible.
For purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
Section 409A of the Code to the extent necessary in order to avoid the
imposition of penalty taxes on the Executive pursuant to Section 409A of the
Code.

(b) Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement that
constitute nonqualified deferred compensation subject to Section 409A of the
Code shall be made in accordance with the requirements of Section 409A of the
Code, including, without limitation, where applicable, the requirement that
(i) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the date hereof;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(iii) the reimbursement of an eligible fees and expenses shall be made no later
than the last day of the calendar year following the year in which the
applicable fees and expenses were incurred; provided that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; and (iv) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) Notwithstanding anything to the contrary in this Agreement, if the Executive
is considered a “specified employee” for purposes of Section 409A of the Code
(as determined in accordance with the methodology established by the Company as
in effect on the Date of Termination), any payment or benefit that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to the Executive under this Agreement during the
six-month period immediately following such Executive’s separation from service
(as determined in accordance with Section 409A of the Code) on account of such
Executive’s



--------------------------------------------------------------------------------

separation from service shall be accumulated and paid to such Executive on the
first business day of the seventh month following the Executive’s separation
from service (the “Delayed Payment Date”), to the extent necessary to avoid
penalty taxes or accelerated taxation pursuant to Section 409A of the Code. If
the Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate on the first to occur of the Delayed
Payment Date or thirty (30) calendar days after the date of the Executive’s
death.

9. Confidentiality Non-solicitation and Non-disparagement Provisions.

(a) Confidentiality. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge, or
data relating to the Company or any of its Subsidiaries, and their respective
businesses, obtained by Executive during Executive’s employment by the Company
or any of its Subsidiaries and that has not become public knowledge (other than
by acts of Executive or Executive’s representatives in violation of this
Agreement) (“Confidential Information”). After the date of termination of
Executive’s employment with the Company, Executive shall not, without the prior
written consent of the Company, communicate or divulge any such information,
knowledge, or data to anyone other than the Company and those designated by it.
Notwithstanding the foregoing, no provision of this Agreement shall prohibit
Executive from using Confidential Information to the extent necessary to
exercise any legally protected whistleblower rights (including pursuant to Rule
21F under the Exchange Act). In no event shall an asserted violation of the
provisions of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to Executive under this Agreement.

(b) Non-Solicitation. Executive, for the eighteen (18) month period immediately
following the date of termination of Executive’s employment, shall not, either
on his own account or jointly with or as a manager, agent, officer, employee,
consultant, partner, joint venturer, owner or shareholder or otherwise on behalf
of any other person, firm or corporation, directly or indirectly solicit or
attempt to solicit away from the Company any of its officers or employees or
offer employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Company; provided, however, that a general solicitation or
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 9(b).

(c) Non-Disparagement. Executive agrees to not disparage or denigrate the
Company or its directors, officers or employees orally or in writing. The
Company agrees to use its reasonable best efforts to cause its directors,
officers and managers to not disparage Executive orally or in writing.
Notwithstanding this mutual, non-disparagement provision, it shall not be a
violation of this provision for any person to make truthful statements when
required by court order or as otherwise required by law.

(d) Survival; Reformation. The provisions of this Section 9 shall survive the
termination or expiration of this Agreement and Executive’s employment with the
Company and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 9 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.

(e) Remedies; Equitable Relief. Should Executive violate the non-solicitation
provisions of Section 9(b), Executive will be obligated to pay back to the
Company all payments received pursuant to this Agreement and the Company will
have no further obligation to pay Executive any payments that may be remaining
due under this Agreement. In the event that Executive breaches or threatens to
breach any of the provisions of this Section 9, in addition to and without
limiting or waiving any other remedies available to the Company under this
Agreement, in law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain such breach or threatened breach and to enforce
the provisions of this Section 9.



--------------------------------------------------------------------------------

10. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives or
successor(s) in interest. Executive may designate a successor (or successors) in
interest to receive any and all amounts due Executive in accordance with this
Agreement should Executive be deceased at any time of payment. Such designation
of successor(s) in interest shall be made in writing and signed by Executive,
and delivered to the Company pursuant to Section 15(b). This Section 10(a) shall
not supersede any designation of beneficiary or successor in interest made by
Executive, or separately covered, under any other plan, practice, policy, or
program of the Company.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require the ultimate parent of any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company or any successor and
without regard to the form of transaction utilized to acquire the business or
assets of the Company, to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or parentage had taken place, unless such
succession occurs by operation of law. As used in this Agreement, “Company”
shall mean the Company as defined above and any successor to its business or
assets as aforesaid (and any Parent of the Company or any successor) that is
required by this clause to assume and agree to perform this Agreement or which
otherwise assumes and agrees to perform this Agreement.

11. Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by Notice of Termination to the
other party given in accordance with Section 15(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the date of termination is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 15 days after the giving of such notice).

12. Requirements and Benefits if Executive Is Employee of Subsidiary of Company.
If Executive is an employee of any Subsidiary of the Company, Executive shall be
entitled to all of the rights and benefits of this Agreement as though Executive
were an employee of the Company and the term “Company” shall be deemed to
include the Subsidiary by whom Executive is employed. The Company guarantees the
performance of its Subsidiary under this Agreement.

13. Release of Claims. All payments under this Agreement, except for those
pursuant to Section 4(a), will be contingent upon the execution of a General
Release of Claims by and between Executive and the Company in the form attached
as Appendix A to this Agreement. Executive shall have twenty-one days (or such
longer period, not to exceed forty-five (45) days, determined by the Company)
after receipt of the form of General Release of Claims to consider whether to
execute the General Release of Claims and Executive may revoke the Release
within seven (7) days from its execution.

14. Dispute Resolution. All disputes, claims or controversies arising out of or
in connection with this Agreement, Executive’s employment by the Company or its
termination, including but not limited to those concerning workplace
discrimination and all other statutory claims shall be submitted exclusively to
and determined by final and binding arbitration before a single arbitrator
(“Arbitrator”) of the American Arbitration Association (“AAA”) in accordance
with the Association’s then current rules for the resolution of employment
disputes. The parties consent to the authority of the Arbitrator, if the
Arbitrator so determines, to award fees and expenses (including reasonable
attorneys’ fees) in the arbitration to the Executive if the Executive prevails
on at least one material item. Excluded from this agreement to arbitrate are
claims Executive may have for workers’ compensation and unemployment
compensation benefits, as well as claims the Company may have for injunctive
relief to enforce Section 9 of this Agreement.



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. In the event of any conflict between
this Agreement and the Company’s various equity and other incentive plans
pursuant to which Executive has awards outstanding as of the date of this
Agreement or any other equity or incentive plan that is adopted by the Company
following the date of this Agreement, the agreement or plan with the more
favorable terms to Executive shall control for purposes of such conflict. This
Agreement supersedes all prior oral or written promises or agreements between
the parties related to the subject matter hereof. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties or their respective successors and legal representatives.

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, in the case of the
Company at 77 Hot Metal Street, Pittsburgh, PA 15203, Attention: CEO and in the
case of the Executive to the last address of record at the Company for the
Executive or to such other address as either party shall have furnished to the
other in writing in accordance with this Section. Notice and communications
shall be effective when actually received by the addressee.

(c) Whenever reference is made in this Agreement to any specific plan or program
of the Company, to the extent that Executive is not a participant in the plan or
program or has no benefit accrued under it, whether vested or contingent, as of
the Change in Control Date, then such reference shall be null and void, and
Executive shall acquire no additional benefit as a result of such reference.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e) The Company may withhold from any amounts payable under this Agreement such
Federal, state, or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(f) Executive’s failure to insist upon strict compliance with any provision of
this Agreement shall not be deemed to be a waiver of such provision or any other
provision.

IN WITNESS WHEREOF, Executive has executed this Agreement and, pursuant to the
authorization from the Board, the Company has caused this Agreement to be
executed effective as of the day and year first above written.

 

AMERICAN EAGLE OUTFITTERS, INC. By:  

/s/ Jay Schottenstein

Name: Jay Schottenstein Title: Chief Executive Officer EXECUTIVE

/s/ Robert Madore

Robert Madore



--------------------------------------------------------------------------------

APPENDIX A

FORM OF GENERAL RELEASE

I,                    , for good and valuable consideration, including the
performance by American Eagle Outfitters, Inc., a Delaware corporation and its
successors (the “Company”), of certain obligations under that certain Change in
Control Agreement dated as of             , 20        between myself and the
Company (the “Change in Control Agreement”), do hereby release and forever
discharge as of the date hereof, the Company and all present, future and former
subsidiaries, affiliates, directors, officers, agents, attorneys, insurers,
shareholders, representatives and employees of the Company (including all
subsidiaries, affiliates, directors, officers, agents, attorneys, insurers,
shareholders, partners, representatives and employees thereof), and the
successors and assigns of each of them (collectively, the “Released Parties”) to
the extent provided below.

1. Except as provided in Section 2 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, damages (however styled, including compensatory,
liquidated, punitive or exemplary damages), claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (from the beginning of the world through the date of this General
Release) and whether known or unknown, suspected, or claimed against the Company
or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators, representatives or assigns, have or may have, which
arise out of or are connected with my employment or association with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act
of 1963, as amended; the Americans with Disabilities Act of 1990, as amended;
the Family and Medical Leave Act of 1993, as amended; the Civil Rights Act of
1866, as amended; the Age Discrimination in Employment Act (29 U.S.C. § 621 et
seq.), as amended (“ADEA”), ; the Worker Adjustment Retraining and Notification
Act, as amended; the Employee Retirement Income Security Act of 1974, as
amended; any applicable Executive Order Programs; the Fair Labor Standards Act,
as amended; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”). As part
of the release set forth in this Section 1, I fully and forever covenant not to
sue or cause to be sued the Company or any other Released Party with respect to
any Claims.

2. This General Release shall not relinquish, diminish, or in any way affect and
the term “Claims” shall not include (i) any benefits under the terms of the
Change in Control Agreement or any other plans or programs of the Company which
are due to me, (ii) rights for indemnification as a director, officer or
employee of the Company under applicable law, the Company’s certificate of
incorporation or bylaws for duly approved acts taken prior to the date of this
General Release, subject to the provisions thereof, (iii) rights under any
director and officer insurance or similar insurance policies in effect prior to
the date of this General Release or (iv) any claims that may not be waived or
released. Nothing in this General Release shall be construed to prohibit me from
filing a charge with the Equal Employment Opportunity Commission (“EEOC”) or
Securities and Exchange Commission (“SEC”) or participating in any investigation
or proceeding conducted by the EEOC or SEC, provided that, I hereby waive any
and all rights to recover monetary damages or injunctive relief in my favor
resulting from the prosecution of such charge or investigation or proceeding
other than as prohibited by law including an award under 21F of the Securities
Exchange Act of 1934.



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any Claims, or any
other matter covered by Section 1 above. I agree that I will indemnify, defend
and hold harmless the Company from any and all Claims so assigned and
transferred.

4. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied that are released by me. I further acknowledge and agree that my
separation from employment with the Company shall not serve as the basis for any
Claim. I agree that this General Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release. I therefore
agree that in the event a Claim is brought seeking damages against me in
violation of the terms of this General Release, or in the event a party should
seek to recover against the other in any Claim brought by a governmental agency
on such party’s behalf, this General Release shall serve as a complete defense
to such Claims. I further agree that I am not aware of any pending or threatened
charge or complaint of the type described above as of the execution of this
General Release.

5. I agree that, by my signature below, I hereby resign from all positions,
including any board memberships, related to the Company and its subsidiaries
contemporaneously with the execution of this General Release.

6. I understand that this General Release embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

7. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

8. This General Release shall be binding in all respects upon, and shall inure
to the benefit of, the heirs, successors and assigns of the parties hereto;
provided that I acknowledge that I may not assign my rights under the this
General Release without the prior written consent of the Company. I agree, upon
reasonable request of the Company, to execute, acknowledge and deliver any
additional instrument or documents that may be reasonably required to carry out
the intentions of this General Release. This General Release may be executed in
counterparts and facsimile signatures shall be originals for all purposes.

9. I agree that this General Release shall be interpreted and construed in
accordance with the laws of the Commonwealth of Pennsylvania and that any
disputes arising under this General Release or by any asserted breach of it, or
from the employment relationship between the Company and Executive, shall be
litigated in the state or federal courts in Pennsylvania and I consent to such
jurisdiction.

10. I acknowledge that I have been informed of the following:

 

  a. I represent and acknowledge that I am waiving any and all rights or claims
that I may have arising under the ADEA;



--------------------------------------------------------------------------------

  b. I represent and acknowledge that I have been informed of my right to
consult with an attorney before executing this General Release;

 

  c. I know and understand that I am not waiving any rights or claims that may
arise after the date this release is executed;

 

  d. I know and understand that in exchange for the General Release, I am
receiving consideration in addition to any consideration to which I am already
entitled;

 

  e. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND ACKNOWLEDGE THAT I HAVE
BEEN INVITED AND ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS DOCUMENT. I
acknowledge and understand that I have been given a period of at least
twenty-one (21) days in which to consider the terms of the release provided to
me; and

 

  f. I understand that I have the right to revoke this General Release at any
time within seven (7) days after signing this General Release, by providing
written notice to the following address: American Eagle Outfitters, Inc. 77 Hot
Metal Street, Pittsburgh, PA 15203, Attention: General Counsel, and that, upon
such revocation, this General Release will not have any further legal force and
effect. I further understand and agree that this General Release shall not
become effective or enforceable until this seven day revocation period has
expired provided that I have not revoked it during the revocation period.

By signing this General Release, I further represent and agree that:

 

(i) I have read it carefully;

 

(ii) I understand all of its terms and know that I am giving up important
rights, including but not limited to, rights under ADEA, Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990, as amended; and the Employee Retirement
Income Security Act of 1974, as amended;

 

(iii) I voluntarily consent to everything in this General Release;

 

(iv) I have been advised to consult with an attorney before executing this
General Release and I have done so or, after careful reading and consideration I
have chosen not to do so of my own volition;

 

(v) I have signed this General Release knowingly and voluntarily and with the
advice of any counsel retained to advise me with respect to this General
Release;

 

(vi) I agree that the provisions of this General Release may not be amended,
waived, changed or modified except by an instrument in writing signed by an
authorized representative of the Company and by me.

 

DATE:                     , 20  

 

  [Executive]